UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1404


ROY E. MILLER,

                 Plaintiff - Appellant,

          v.

THOMAS R. DEW, Sued individually and in his official
capacity; STEPHEN ROYALTY, Sued individually and in his
official capacity; HOLLI S. REEVES, Sued individually and in
his official capacity; PETER L. TRIBLE, Sued individually
and in his official capacity,

                 Defendants - Appellees,

          and

DAVID T. PARRISH, Sued individually and in his official
capacity; RONALD B. LECARPENTIER, Sued individually and in
his official capacity; JOHN DOE #1, Sued individually and in
his official capacity; JOHN DOE #2, Sued individually and in
his official capacity; JOHN DOE #3, Sued individually and in
his official capacity; JOHN DOE #4, Sued individually and in
his official capacity; DAVID R. HINES, Sued individually and
in his official capacity; HANOVER COUNTY; JOSEPH D. WINFREE,
Sued individually and in his official capacity,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00873-HEH)


Submitted:   August 29, 2013                 Decided: September 3, 2013
Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy E. Miller, Appellant Pro Se. Farnaz Farkish, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; William Fisher
Etherington, Leslie A. Winneberger, BEALE, DAVIDSON, ETHERINGTON
& MORRIS, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Roy   E.    Miller    appeals   the   district   court’s   orders

dismissing his claims against several defendants on grounds of

immunity.      We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.          Miller v. Parrish, No. 3:12-cv-00873-HEH (E.D.

Va.   Feb.    13,   2013;    Mar.   20,   2013).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                          3